Citation Nr: 1520163	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of Human Immunodeficiency Virus (HIV).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg and thigh disability. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the record. 

After the January 2015 hearing, the Veteran submitted new evidence in the form of medical statements, which relates to one of the issues on appeal.  The Veteran specifically waived his right to have the agency of original jurisdiction (AOJ) consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for bilateral peripheral neuropathy, was raised by the record in a January 2015 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for HIV is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision denied the Veteran service connection for HIV based essentially on a finding that the Veteran's HIV was not incurred in or otherwise related to his service.

2.  Evidence received since the March 2000 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran has HIV which may have been incurred in his service; relates to an unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim.

3.  In a January 2015 statement and at the January 2015 Board hearing, the Veteran and his representative expressed the intent to withdraw the appeal of whether new and material evidence has been received to reopen a claim of service connection for a right leg and thigh disability.

4.  In a January 2015 statement and at the January 2015 Board hearing, the Veteran and his representative expressed the intent to withdraw the appeal seeking TDIU.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for HIV may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim of service connection for a right leg and thigh disability have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of service connection for TDIU have been met.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant issue of whether new and material evidence has been received to reopen a claim of service connection for HIV.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed (i.e. the claim is reopened), there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A March 2000 rating decision denied service connection for HIV because there was no evidence that such occurred in or was caused by service.  Evidence of record at the time of the March 2000 rating decision included the Veteran's service treatment records (STRs) showing the Veteran was treated on multiple occasions for penile discharge and non-gonococcal urethritis, VA treatment records, and a December 1998 VA examination which noted that the Veteran had recently been diagnosed with HIV when about 5 months earlier when he started to develop a cough as well as weight loss, weakness, and fatigue.  

The Veteran did not appeal the March 2000 rating decision, and no new and material evidence was received within a year of the issuance of that decision.  Accordingly, it is final. 

Evidence received since the March 2000 rating decision includes VA treatment records showing ongoing treatment for HIV as well as a February 2015 letter from Dr. A. M., M.D., which states that the Veteran was diagnosed with HIV in November 1998 after an antibody test came back positive in September 1998.  Additionally, Dr. A. M. states "In November 1998, [the Veteran] was admitted to the Atlanta VA Medical Center for treatment of presumptive Pneumocystic pneumonia.  Around the same time, a CD4 T cell count and HIV viral load were measured.  His CD4 T cell count was 43 (11%) and HIV viral load was 125,318 on 12/03/1998. According to the CDC classification, [the Veteran] had AIDS when he presented to the hospital.  It is more likely than not that [the Veteran] acquired HIV months to potentially as many as 20 years prior to his presentation in 1998.  According to [the Veteran's] military service records, he had multiple episodes of penile discharge and non-gonococcal urethritis.... Sexually transmitted disease may be associated with acquiring HIV.  To my knowledge, [the Veteran] did not undergo HIV testing prior to 1998." 

As the evidence received since March 2000 was not previously of record and is neither cumulative nor redundant of evidence then of record, it is new evidence.  Furthermore, Dr. A. M., having reviewed the Veteran's record, indicated that it was possible that the Veteran's HIV manifested as many as 20 years prior to his diagnosis in 1998 and noted the Veteran's treatment in service stating that sexually transmitted diseases may be associated with HIV.  Considering the above, and in light of the low threshold for reopening established under Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Accordingly, new and material evidence has been received, and the claim of service connection for HIV may be reopened.

Withdrawal of Claims

 The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdraws must be in writing.  Id. 

In this case, a January 2015 statement indicated the Veteran wished to withdraw his claims of service connection for a right leg disability and TDIU.  Additionally, at the January 2015 Board hearing, the Veteran reiterated his intent to withdraw his appeals for these issues.  See the January 2015 Board hearing, page 2.  The Board has not yet issued a decision on these claims.  Accordingly, the criteria for withdrawal of an appeal with regard to these claims have been met.  See id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate. See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on whether new and material evidence has been received to reopen a claim of service connection for a right leg disability and entitlement to TDIU is inappropriate, and the Veteran's appeals should be dismissed.


ORDER

The claim of service connection for HIV is reopened; to this extent only, the appeal is granted.

The appeal seeking whether new and material evidence has been received to reopen a claim of service connection for a right leg and thigh disability is dismissed.

The appeal seeking total disability based on individual unemployability is dismissed. 


REMAND

Service Connection for HIV

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by the Veteran, or the Board finds that the Veteran would not be prejudiced by the Board's adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  With respect to the claim of service connection for HIV, he has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ initial consideration of the reopened claim is needed.

Furthermore, as the evidence suggests that the Veteran's HIV may have been incurred during his time in service, an examination to determine the nature and etiology of such is needed.   

Lastly, VA treatment records indicate that he underwent an HIV test in September 1998 and was diagnosed in November 1998.  A September 1998 VA treatment record indicates the Veteran reported being HIV negative as of 2 months earlier; however, no earlier HIV test or results appear to be associated with the record. On remand, all outstanding VA and private treatment/evaluations for the Veteran's HIV should be located and associated with the claims file. 

Manlincon Issue

A July 2014 rating decision considered the claim for service connection for a left leg disability reopened, but continued the previous denial of service connection for such disability finding that it was not incurred in or aggravated by military service.  In August 2014, the Veteran timely filed a notice of disagreement (NOD) initiating an appeal on this issue.  As of this time, the NOD has yet to be addressed with a statement of the case (SOC).

The filing of a NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please ask the Veteran to identify all providers of treatment and/or evaluation he has received for HIV (if any) and to provide any authorizations necessary for VA to obtain all outstanding records of any such private treatment/evaluation.  The AOJ should attempt to secure for the record copies of the complete treatment records from the sources identified.

2.  Please obtain copies of all relevant VA treatment records (not already associated with the record), including any HIV tests or evaluations prior to September 1998. 

3. Following completion of the above, please send the Veteran's claims file to an infectious disease specialist, or other appropriate individual who has experience with HIV/AIDS cases and arrange for an examination.  The record must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's HIV was incurred during or as a result of his military service.  

In providing this opinion, the examiner should consider and discuss as appropriate the instances of treatment for penile discharge and non-gonococcal urethritis in service, the February 2015 statement by Dr. A. M., and the September 1998 treatment record indicating that, per the Veteran, he was found to be negative for HIV 2 months earlier.

Any opinion expressed must be accompanied by a complete rationale.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

5.  The AOJ should issue an SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a left leg/knee disability.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


